Citation Nr: 9926972	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-322 41	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Chronic Obstructive 
Pulmonary Disease 
(COPD), to include bronchitis and emphysema, due to tobacco 
use in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel
INTRODUCTION

The veteran served on active duty July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
COPD, including bronchitis and emphysema, to service or to 
tobacco use or nicotine dependence during service.   


CONCLUSION OF LAW

The veteran's claim of service connection for COPD, to 
include bronchitis and emphysema, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for COPD, including bronchitis and emphysema because these 
disorders developed as a result of his tobacco use which 
began during active duty.  Generally, in order to establish 
service connection for a claimed disability, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991).  In making a claim for service connection, however, 
the veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

On July 22, 1998, the president signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for death or disability resulting from an injury or 
disability due to in-service use of tobacco products by a 
veteran.  However, it applies only to claims filed after June 
9, 1998.  As the veteran in this cased filed his claim in 
October 1995, the new law does affect the disposition of this 
appeal.

In February 1993VA General Counsel (VAGC) issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  VAGC indicated that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 58 
Fed. Reg. 42, 756 (1993).  In June 1993, VAGC clarified that 
its earlier opinion did not mean that service connection will 
be established for a disability related to tobacco use if the 
veteran smoked in service.  Rather, it means that any 
disability allegedly related to tobacco use that is not 
diagnosed until after service would not preclude 
establishment of service connection.  VAGC held that the 
veteran must demonstrate that the disability resulted from 
the use of tobacco during service, and that the adjudicator 
must take into consideration the possible effect of smoking 
before and after service.

In May 1997, VAGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively:  
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veteran's 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether the dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37, 954 (1997).

In a May 1997 Memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinion, in order to establish a well-grounded claim 
for service connection for COPD, emphysema, or bronchitis due 
to in-service smoking the record must include competent 
medical evidence suggesting that nicotine dependence was 
acquired in service and smoking caused his respiratory 
ailments or that smoking in service caused his respiratory 
ailments.  

The veteran contends that he began smoking while in service 
to alleviate the boredom and loneliness of his duties.  The 
veteran's service medical records contain no complaint, 
treatment, diagnosis or indication of nicotine dependence in 
service.  Neither do they contain reference to COPD, 
emphysema, or bronchitis in service.  

Post service medical records here consist of VA examination 
reports, VA hospitalization reports, VA outpatient reports 
and private treatment records.  A March 1998 VA medical 
record reflects the veteran's report of difficulty breathing 
since a few months after his discharge from service.  The 
veteran said that he had no tobacco use before entering the 
Army;  that he began smoking about one pack of cigarettes per 
week during service;  that he continued this pattern until he 
stopped smoking entirely in 1982;  and that his COPD was more 
acute since he ceased smoking.  The examiner diagnosed the 
veteran with COPD with episodes of acute exacerbation.  
However, citing the veteran's cessation of smoking in 1982 
and subsequent onset of more acute symptomatology, the 
examiner opined that "his tobacco use is minimal [since 1982 
and] did not influence the progress of COPD."  The medical 
examiner stated in "my opinion, there is no relation between 
the tobacco history and the COPD of this patient."

The veteran has been hospitalized at VA facilities three 
times in the last few years complaining of difficulty 
breathing and shortness of breath.  He was diagnosed with 
COPD at his August 1995 hospitalization.  He was also 
diagnosed with COPD at a hospitalization in April of that 
same year.  No etiology of this disease was noted on either 
admission.  In July 1996 the veteran was diagnosed with 
shortness of breath and emphysema.  Again, no etiology was 
provided on this admission.

VA outpatient treatment notes here cover the time period from 
April 1995 to June 1996.  These records reflect various 
diagnoses of COPD but do not tie this disease to the 
veteran's history of smoking.  Records from April and August 
1995 do note that the veteran stopped smoking in 1982, but 
these records do not etiologically link the COPD to the 
veteran's smoking.  These records also indicate that the 
veteran was diagnosed with asthmatic bronchitis in April 
1995, but again no etiological link was provided.  In 
December 1995, the veteran was again diagnosed with bronchial 
asthma, but  this disease was not linked to the veteran's 
smoking history.

Arturo J. Bonnin, M. D. wrote in March 1996 that the veteran 
had been diagnosed with COPD with an asthmatic component.  He 
noted that the veteran had recurring sinusitis and nasal 
polyps and that the veteran was an ex-smoker with ten pack 
years.  

In further support of his claim, the veteran has submitted 
lay statements from his mother and three friends to the 
effect that the veteran did not smoke prior to service and 
that he was in poor health shortly after returning from 
service.  The veteran himself has provided a statement that 
his present difficulties stem from his smoking, which began 
in service, and that he should thus be service connected.

The Board notes that the service medical records reflect no 
complaints or findings of COPD, to include bronchitis or 
emphysema.  They are first shown years after service.  

After careful review of the record, the Boards finds no 
medical evidence establishing that the veteran became 
nicotine dependent during service.  The record contains no 
diagnosis of nicotine dependence and no medical professional 
has related the veteran's respiratory ailments to a finding 
of nicotine dependency of service origin.  Moreover, the 
veteran has not provided any competent medical evidence 
linking the his current respiratory ailments to his use of 
tobacco in service.  In fact, there is not even medical 
evidence linking his past smoking to his current respiratory 
ailments.  However, even if the Board were to assume that his 
smoking caused the respiratory ailments, the medical evidence 
does not link these difficulties to the inservice smoking.  
The Board cannot rely on the lay statements of record to 
provide a medical nexus between smoking in service and COPD, 
including bronchitis and emphysema, because evidence of 
medical causation must be established by medical professional 
opinion.  Brewer v. West, 11 Vet. App. 228, 234 (1998).

Therefore, the veteran' claim is denied.  

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.



ORDER

Service connection for COPD, to include bronchitis and 
emphysema, is denied as not well grounded.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

